Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 03, 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gehr et al. 2005/0150046.   Gehr et al. discloses, Fig. 1, 2, 9, 10 and 20 for example, a foldable playard defining an interior space configured to contain a 
a plurality of leg support assemblies 18, each leg support assembly comprising:
a leg tube 18, disposed along a side edge of the interior space, the leg tube having a top end disposed at a top vertex 24 of the interior space, wherein a bottom portion 20 of the leg tube is mechanically unconstrained;
a corner 24 coupled to the top end of the leg tube; and
a slider 30 slidably coupled to the leg tube such that the slider is disposed proximate to the corner when the foldable playard is in the unfolded configuration;
a plurality of X-frame assemblies 22/22 positioned at respective side faces of the interior space between adjacent leg support assemblies, each X-frame assembly of the plurality of X-frame assemblies forming a top rail between adjacent leg support assemblies; and
soft goods 14 coupled to the corners, (e.g., Fig. 20), of the plurality of leg support assemblies to define an enclosed space disposed within the interior space;
wherein:
the sliders in the plurality of leg support assemblies are identical;
the corners in the plurality of leg support assemblies are identical; and
respective pairs of leg support assemblies are coupled together via at least one X-frame assembly of the plurality of X-frame assemblies, (as can be seen in Fig. 2).
As for claim 26, the foldable playard of claim 25, wherein the interior space has a cross-sectional shape, in a plane parallel to a ground, forming at least one of a square, a rectangle, or a hexagon, (e.g., Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Fig. 1/2 embodiment of Gehr et al. 2005/0150046 in view of the Fig. 3/4 embodiment of Gehr et al. 2005/0150046.   To have provided the Fig. 1/2 Gehr et al. playard with a first X-frame assembly, disposed between and coupled to a first leg support assembly and a second leg support assembly in the plurality of leg support assemblies, forming a double X-frame structure, thus allowing formation of a varying cross-sectional shape such as a rectangle, would have been obvious to one having ordinary skill in the art as taught by the Fig. 3/4 embodiment of Gehr et al. The resulting Gehr et al. playard would have a first X-tube rotatably coupled to the corner of the first leg support assembly;
a second X-tube rotatably coupled to the slider of the first leg support assembly and the first X-tube;
a third X-tube rotatably coupled to the corner of the second leg support assembly and the first X-tube; and
a fourth X-tube rotatably coupled to the slider of the second leg support assembly, the second X-tube, and the third X-tube.

Claims 21-24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehr et al. 2005/0150046 in view of Flannery et al. 10,448,752.
Flannery et al. discloses a playard having the soft goods are coupled to the corners of the plurality of leg support assemblies via respective snap-fit connections, (282/284 to 224 of Fig. 13C), with a see-through portion disposed along one or more sides of the soft goods 14, (col. 14, lines 15-17) and a floor 16. To have attached the Gehr et al. soft goods 14 as by a snap-fit connections, thus allowing for quick and easy assembly, as well as provide the Gehr et al. soft goods 14 with a see-through portion disposed along one or more sides of the soft goods, thus allowing for viewing inward or outward of the playard, as well as provide a floor portion with the soft goods, thus providing a comfortable substrate for a child, would have been obvious to one having ordinary skill in the art as taught by Flannery et al. The resulting Gehr et al. playard has the plurality of X-frame assemblies forming a top perimeter structure of the frame outlining the interior space of the foldable playard.
As for claim 22, the soft goods cover all of the plurality of X-frame assemblies when the frame is in the deployed unfolded configuration, (as can be seen in Fig. 1 of Gehr et al.).
As for claim 23, the soft goods of Gehr et al. modified by Flannery et al. comprises a floor portion, (taught by 16 of Flannery et al.), that directly contacts the ground surface when the frame is in the deployed unfolded configuration. 
As for claim 24, the soft goods of Gehr et al. modified by Flannery et al. comprises a see-through portion disposed along one or more sides of the interior space when the frame is in the deployed unfolded configuration; and
.

Allowable Subject Matter
Claims 28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-8 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





                                                               /MICHAEL SAFAVI/                                                                          Primary Examiner, Art Unit 3631                                                                                                                              






























MS
February 18, 2022